Citation Nr: 0019121	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-24 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from May 1966 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision in which the RO 
reopen the veteran's previously denied claim but determined 
that entitlement to service connection for seizures still was 
not warranted.  

In September 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the matter for additional evidentiary development to include 
obtaining additional medical reports and a contemporaneous VA 
examination.  After completing the requested development, the 
RO readjudicated the matter, and confirmed and continued the 
denial.

In July 2000 the veteran indicated that he wanted to attend a 
videoconference hearing at the local VA office before a 
member of the Board.  

Given the foregoing, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  The RO should 
document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




